UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
REDCELL CORP. and REDCELL SYSTEMS, LLC,

                                Plaintiffs,              CIVIL ACTION NO.: 20 Civ. 18 (AT) (SLC)

       -v-                                                                    ORDER

A.J. TRUCCO, Inc. and TRUCCONOVA, LLC,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Pursuant to the discovery conference held today, the Court orders as follows:

       1. Defendants shall promptly produce their tax returns for the years 2018 and 2019, and,

             if they exist, for the years 2020 and 2021. If tax returns for any of these years do not

             exist, Defendants shall produce any existing financial statements reflecting their

             annual revenue for the relevant time period;

       2. Expert discovery is extended as follows:

                a. Defendants shall serve their expert report by June 14, 2021;

                b. Plaintiffs shall serve their rebuttal report by June 28, 2021;

                c. Expert depositions shall be completed by July 19, 2021;

                d. By July 26, 2021, the parties shall file a letter certifying the completion of

                    expert discovery. The letter should indicate whether the parties would like

                    the Court to conduct a settlement conference;
         3. Defendants shall file their motion for leave to amend their Answer in accordance with

            the following briefing schedule:

                a. Defendants’ motion is due by May 24, 2021;

                b. Plaintiffs’ opposition is due by June 2, 2021; and

                c. Defendants’ reply, if any, is due by June 9, 2021.


Dated:          New York, New York
                May 13, 2021

                                                     SO ORDERED.



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                 2
